Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered January 4, 1988, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and sentencing him to a term of six months imprisonment, five years probation, and payment of $320 in restitution to the Port Chester Police Department.
Ordered that the judgment is modified, on the law, by deleting the provision thereof which directed the defendant to pay $320 in restitution; as so modified, the judgment is affirmed.
The defendant’s appellate counsel has filed an Anders brief (see, Anders v California, 386 US 738). We have reviewed the record and find the presence of one nonfrivolous issue for which the People can have no possible response. The sentencing court ordered the defendant to make restitution to the Port Chester Police Department for unrecovered "buy money” expended by it during 1986 drug sales which resulted in the defendant’s arrest, and his subsequent conviction in 1988. However, the imposition of restitution was clearly improper since it is well settled that the Police Department, in this instance, was not considered a "victim” of a crime, pursuant to Penal Law § 60.27, to whom restitution may be made (People v Rowe, 152 AD2d 907, affd 75 NY2d 948; People v Woods, 177 AD2d 731). We note that Penal Law § 60.27 was amended effective November 1, 1991, to authorize restitution to law enforcement agencies for unrecovered funds used in the purchase of drugs as part of investigations leading to convictions (see, Penal Law § 60.27 [9]).
*636Accordingly, rather than waste precious resources in, inter alia, assigning new counsel to assert this issue (cf, People v Gonzalez, 47 NY2d 606), we have modified the judgment to the extent indicated. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738, supra; People v Paige, 54 AD2d 631). Mangano, P. J., Balletta, Eiber, Pizzuto and Santucci, JJ., concur.